Recurrida la nota denegatoria que estampó el regis-trador de la propiedad al calce de una copia de la escritura de venta judicial otorgada por el marshal de la Corte de Distrito de Humacao a favor de Antonio López en abril 25, 1928, el Tribunal Supremo, tomando en consideración que en los recursos Nos. 752, 756 y 757 de este tribunal, y en fe-chas 24, 26 y 30 de abril de 1929 ha resuelto las mismas cues-tiones que se discuten en el presente recurso gubernativo, sin que existan méritos para aplicar una doctrina distinta, declaró con lugar el recurso, ordenando la inscripción en cuanto a la mitad pro indivisa de la finca que está inscrita, a favor de María Puig y confirmando la nota en cuanto al de-fecto subsanable de no haber ésta aceptado en forma el con-trato.